Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Election



1.	Applicant’s election without traverse of claims 1-16 in the reply filed on May 31, 2022, is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.
The requirement is deemed proper and is therefore made FINAL.


Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on June 8, 2020, September 28, 2020, November 2, 2020, March 22, 2021, and October 6, 2021, has been considered and initialed by the Examiner.



Claim Rejections – 35 USC 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 16, the phrase, “Class-1 FM 4470 VSH standard” is indefinite.  It is unclear what is meant by this phrase. 

Claim Rejections – 35 USC § 103(a)

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. 6,054,205). 
Newman discloses a glass fiber facing sheet for engineered surfaces such as cement boards with open mesh glass scrims, where the glass fiber facing sheet comprises open mesh glass scrim having a plurality of intersecting continuous multifilament yarns (abstract; column 2, line 10-30 and claim 1). Newman disclose the present invention is used in roofing applications (column 2, lines 10-12). Newman discloses a gypsum core (claim 28 of Newman). Newman discloses it is known in the art for fibrous glass mats to reinforce cement boards (column 1, lines 54-56).
Newman does not appear to explicitly teach the gypsum core penetrates into at least one of the scrim or mat, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the material of Newman is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the material of Newman discussed above would be expected to meet the claimed gypsum core penetrating into at least one of the scrim or mat, as in claims 1, 3-4.
	Concerning claim 2, Newman discloses a glass fiber facing sheet for engineered surfaces such as cement boards with open mesh glass scrims, where the glass fiber facing sheet comprises open mesh glass scrim having a plurality of intersecting continuous multifilament yarns (abstract; column 2, line 10-30 and claim 1). Newman discloses a gypsum core (claim 28 of Newman). Newman does not appear to explicitly teach the weight of the scrim, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the material of Newman is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the material of Newman discussed above would be expected to meet the claimed scrim weight.

	Concerning claims 5 and 7, Figures 1-2 shows the mesh comprises two sets of approximately parallel elongated yarns spaced from one another, with the two sets being disposed approximately perpendicularly to one another, as below:


    PNG
    media_image1.png
    719
    665
    media_image1.png
    Greyscale


	Concerning claim 6, Newman discloses a microporous layer between a glass scrim and polymer web and promotes adhesion between the web and the glass scrim (claim 11 of Newman) and Figures 1-2 show the yarns are adhered together.
	Concerning claims 8-10, Newman discloses a glass fiber facing sheet for engineered surfaces such as cement boards with open mesh glass scrims, where the glass fiber facing sheet comprises open mesh glass scrim having a plurality of intersecting continuous multifilament yarns (abstract; column 2, line 10-30 and claim 1). Newman discloses a gypsum core (claim 28 of Newman). Newman does not appear to explicitly teach the yarn distance space, width or diameter or area, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the material of Newman is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the material of Newman discussed above would be expected to meet the claimed yarn distance space, width or diameter and area.
	Concerning claim 11, Newman discloses a nonwoven, open mesh facing sheet formed of continuous glass yarns (column 1, lines 5-10).
	Concerning claims 12-13, Newman discloses a thermoplastic polymer coating (column 5, lines 46-48).
Concerning claims 14-15, Newman discloses a glass fiber facing sheet for engineered surfaces such as cement boards with open mesh glass scrims, where the glass fiber facing sheet comprises open mesh glass scrim having a plurality of intersecting continuous multifilament yarns (abstract; column 2, line 10-30 and claim 1). Newman discloses a gypsum core (claim 28 of Newman). Newman does not appear to explicitly teach a wind uplift resistance, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the material of Newman is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the material of Newman discussed above would be expected to meet the claimed wind uplift resistance.
Concerning claim 16, Newman discloses a glass fiber facing sheet for engineered surfaces such as cement boards with open mesh glass scrims, where the glass fiber facing sheet comprises open mesh glass scrim having a plurality of intersecting continuous multifilament yarns (abstract; column 2, line 10-30 and claim 1). Newman discloses a gypsum core (claim 28 of Newman). Newman does not appear to explicitly teach a Class-1 FM 4470 VSH standard, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the material of Newman is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the material of Newman discussed above would be expected to meet the claimed Class-1 FM 4470 VSH standard.




Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781